Citation Nr: 1713864	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to March 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a videoconference at the RO in June 2012 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In May 2014, the Board denied entitlement to service connection for the cervical spine and left upper extremity disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the court issued a memorandum decision vacating the Board decision and remanded the matters back to the Board for further consideration.  The Board remanded the matters to the Agency of Original Jurisdiction (AOJ) in November 2015 and again in May 2016 for further development consistent with the Court's finding. 

The development requested has been completed and the matters were readjudicated in a January 2017 Supplemental Statement of the Case (SSOC) and are now properly before the Board. 




FINDINGS OF FACT

1.  A chronic neck or cervical spine disability was not shown in service or manifest to a compensable degree within the first post-service year, and is not etiologically related to an event, disease, or injury of service origin.

2.  The Veteran's current neurological disability manifested by numbness in the left shoulder arm, and hand was not shown in service, is not etiologically related to service.


CONCLUSION OF LAW

1. A neck or cervical spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

2. A neurological disability manifested by numbness in the left shoulder, arm, and hand was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded these matters in May 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ), to request treatment records from the hospital at Fort Dix, New Jersey, for the period of January and February 1968 relating to the Veteran's treatment, and if records were obtained, then to secure an addendum to the March 2016 medical opinion based on the additional evidence as to whether it was at least as likely as not the Veteran's cervical spine disability was related to or caused by a January 1968 fall. 

In July 2016, the AOJ requested the relevant records and they were associated with the Veteran's claims file in the same month.  After the records were associated with the Veteran's claims file, an addendum opinion was requested.  In January 2017, the addendum opinion was obtained and associated with the Veteran's claims file.  The addendum opinion came from a doctor other than the doctor who provided the March 2016 opinion due to unavailability.  The opinion was rendered after a review of the Veteran's claims files and identifies the Veteran's lay assertions and medical history.  It is accompanied by a thorough supportive rationale.  It is adequate for the purposes of adjudicating the matters before the Board.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in January 2010 notified the Veteran of how to substantiate his service connection claims.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's STRs, clinical records from his inpatient stay at the hospital at Fort Dix, New Jersey, VA medical records, and private medical records are associated with the Veteran's claims file.  The Veteran identified treatment by a Dr. E.J.L. but also stated that those records were no longer available as the doctor's office had closed.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded multiple VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent examination in March 2016 was thorough in evaluating the Veteran's disabilities.  It considered the Veteran's lay statements and the medical evidence.  The January 2017 addendum opinion adequately supplemented this opinion with the review of the additional medical evidence received in July 2016.  The opinions use the proper standard of review and are accompanied with supportive rationales.  The March 2016 examination and January 2017 opinion satisfy the VA's duty to assist the Veteran with an examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was provided a hearing before a Veteran's Law Judge in June 2012.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the issue on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Analysis

The Veteran has stated that his current cervical spine disability and neurological disability of the left upper extremity are caused by his active service.  In particular, he relates them to an accident in January 1968 where he fell and hit his head. 

Service treatment records support the Veteran's account of the event.  He fell and was unconscious for between 45 seconds and one minute.  Records from the Veteran's treatment and observation at the hospital at Fort Dix, New Jersey, also noted the accident and were reviewed by a VA doctor and discussed in a January 2017 opinion.  The Veteran has reported that after he left the hospital in 1968 he had a stiff neck for a week, and off and on neck problems with a stiff neck through the rest of his service.  He describes symptoms of his arms always falling asleep, and says his left arm always had a radiating symptom across the neck to the shoulder down to the third and fifth digit. 

The Veteran has stated that the two disabilities before the Board have been present since he left active service.  He has stated that records from DR. E.J.L., which were not available to be obtained, would show treatment for his disabilities between 1970 and 1984.  At a November 2011 examination, the Veteran stated his treatment during that time included cortisone shots to the shoulder and neck. 

VA records from June 1970 indicate the Veteran was seen for tingling and numbness in the right upper extremity that he had experienced since May 1970.  It was noted that his left upper extremity was not affected.  The report indicates that x-rays were taken of his neck and were negative.  He was treated for carpal tunnel syndrome in the right upper extremity.  

It was not until 1996 that records in the file show complaints related to numbness in the left upper extremity.  Private treatment records from November 1996 to December 2009 indicate treatment for the condition, which, at the time the Veteran noted began in 1995.  He was noted as having "possible C7 radiculopathy."  The Veteran was scheduled for an MRI in December 2006, but there is no indication in the file that the MRI was completed.  Continued treatment records do not make a note of any results.  

A private medical opinion was provided by a Dr. J.N. in November 2011.  It noted that the Veteran had been under the doctor's treatment for pain in his neck with a limited range of motion.  Dr. J.N. opined that "it certainly is possible that his current symptoms stem from progressive arthritis that was initiated at the time of trauma," referring to the 1968 fall.  

A November 2011 MRI indicated degenerative disk disease of the cervical spine with foraminal stenosis at the C4-C7 levels. 

The Veteran's occupational history included working as a mechanic since discharge from service.  At the March 2016 examination, the Veteran reported 29 years of service with UPS.  He voluntarily retired without any significant neck or arm disability.  His February 2010 physical exam did not note neck symptoms. 

The March 2016 examiner diagnosed the Veteran with degenerative arthritis of the spine with C7 radiculopathy.  The examiner opined that the Veteran's cervical spine and associated left upper extremity condition was less likely than not incurred in service or caused by an in-service injury, event, or illness.  The examiner's rationale notes the Veteran's STRs, his fall in service, history of treatment, and his lay statements regarding his symptoms and their origin.  The examiner noted the degenerative disk disease on the November 2011 MRI was consistent with the Veteran's age, and that it accounted for the Veteran's radicular symptoms in the left upper extremity.  The doctor noted that without treatment records of a disability neck or left upper extremity condition following the Veteran's fall, he could not say there was a positive nexus between the two.

After the addition of the Veteran's treatment records from the hospital at Fort Dix, New Jersey, another VA physician offered an opinion regarding the origin of the Veteran's disabilities.  The new physician was asked for an addendum after the March 2016 examiner was found unavailable to issue an addendum.  The opinion was obtained in January 2016.  The VA physician reviewed the Veteran's record and his lay statements.  The VA physician noted the March 2016 opinion was consistent with the record, including the additional records obtained from Fort Dix; ultimately opining the Veteran's current cervical spine disability was less likely than not caused or aggravated by military service, to include the January 1968 fall. 

Applying the facts of the Veteran's case to the service connection elements, the Veteran has satisfied the first two Hickson elements.  The Veteran has a current disability, degenerative disk disease of the cervical spine and radiculopathy in the left upper extremity.  The Veteran also had an in-service event that he relates to the current disability, a fall in 1968 which is well documented in the records.  The pertinent question to be resolved is whether the Veteran's current disabilities are caused by the in-service event. 

As noted above, a presumptive connection can be established for the Veteran's degenerative disk disease if it manifested to a compensable degree within one year of the Veteran's discharge or if there is continuity of symptomatology between service and the current disability.  This provision does not apply to the Veteran's radiculopathy, as it is not considered a "chronic disease" under the regulations. 

Here the preponderance of the evidence is against finding the Veteran's degenerative disk disease manifested to a compensable degree within a year or that there was a continuity of symptomatology.  The Veteran left active service in March 1970.  He was seen by the VA in June 1970, however it was for symptoms related to his right upper extremity, not his neck or left upper extremity.  Further, the x-ray of his neck was negative, indicating that the current disability of degenerative disk disease was not present at the time.  Moreover, the Veteran's visit resulted in treatment related to his right upper extremity and were attributed to a carpal tunnel syndrome, which would not indicate a neck disability at the time. 

The Veteran has stated that he received treatment for his neck and left upper extremity intermittently from 1970 to 1984.  However, the records for this treatment are unavailable.  The Veteran is competent to testify to his first hand experiences; however, the Veteran's accounts are contradicted by the record.  In 1996, the medical records indicate the Veteran's first symptoms of radiculopathy occurred in 1995.  That statement was more contemporaneous to the events than the statements he has provided during the pendency of this appeal.  Further, those statements were made in context of seeking treatment as opposed to his statements now which are made in the context of seeking benefits.  The Board finds that the medical records from 1996 are, therefore, more probative than the Veteran's statements made during the pendency of his claim.  

Therefore, the weight of the evidence indicates the Veteran's neck disability did not manifest to a compensable degree within one year of his active service.  Further, the weight of the evidence indicates there was not a continuity of symptomatology between his service and the current disability, as the medical evidence and the Veteran's contemporaneous statements in 1996 indicate symptoms did not begin until 1995, almost 20 years after his active service.  Thus, service connection on a presumptive basis is not warranted. 

Regarding the issue of direct service connection, the weight of the evidence is against finding there is a causal nexus between the Veteran's active service and his current disabilities.  The Veteran has stated that his neck and left upper extremity disabilities are related to his 1968 fall, however, the record does not indicate that Veteran is competent to draw such a conclusion.  He is not a medical professional and does not have medical training.  Therefore, VA has sought a professional medical opinion on the topic. 

The March 2016 VA examiner opined that it was not at least as likely as not that his current neck and left upper extremity disabilities were related to his active service.  The examiner accurately recounted the Veteran's past medical history and considered the Veteran's lay assertions.  However, the VA examiner noted that without treatment records after the 1970 x-rays and the Veteran's 1996 medical records regarding radicular symptoms, he could not state there was a positive nexus.  He further noted, that the Veteran's neck condition was consistent with normal aging, as opposed to stating it was accelerated or due to trauma, as the Veteran has asserted.  Finally, the examiner noted that the left upper extremity disability was a result of the degenerative disk disease, as opposed to any event that took place in service.  These opinions are thorough and well supported, and thus are significantly probative.

However, the March 2016 VA examiner did not consider the additional evidence obtained from the hospital at Fort Dix, New Jersey, as this evidence was associated with the record after the examination.  Another VA examiner, provided an addendum opinion stating the new evidence did not contradict the March 2016 examiner's opinion, and further stated that the sum of the evidence indicated it was less likely than not that the Veteran's in service injury was related to his current neck disability.  The physician's thorough examination of the record and review of the treatment records from Fort Dix, accord this opinion significant probative value. 

In addition, to the VA opinions, the Veteran provided a private opinion by his treating physician, Dr. J.N. in November 2011.  The opinion states that it is possible the Veteran's current neck disability was related to his 1968 accident.  However, this opinion does not quantify the probability.  The mere possibility of a connection is not the standard for service connection.  The probability of the connection between the event and the disabilities must be approximately equal to or exceed the probability of the event not being related his disabilities.  The absence of this quantification diminishes the probative value of the opinion.  Further, such an opinion does not contradict the VA opinions, as those opinions do not state there is no possibility of a nexus, just that the possibility is less likely than the possibility that the event and the disabilities are not related.  

Therefore, the preponderance of the evidence is against finding the Veteran's neck and left upper arm disabilities are related to his active service, and service connection is not warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to a cervical spine disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


